Souris, J.
(concurring in result). I agree that, upon the facts presented by this record, the circuit judge reached the correct result in this case of' Bercaw. Appellant Western Tablet & Stationery Corporation argues on appeal that it was the ultimate assignee of plaintiff Bercaw’s employment contract with Allied Paper Corporation; that under the terms of the employment contract, Bercaw was not entitled to any compensation if he worked, during a specified period, for a competitor of any assignee of his employment contract; and that Bercaw did, during the specified period, work for Allied Paper Cor*514poration, a competitor of appellant, and, thus, is entitled to no compensation from appellant under the contract.
There is evidence from which it could have been found that appellant was, indeed, an assignee of Bercaw’s employment contract1 and as such was entitled to any alleged benefits conferred by that contract, such as Bercaw’s covenant not to compete. Bercaw’s covenant not to compete is quoted in Justice Kelly’s opinion, supra, at p 502. Appellant argues that, because the employment contract in which the covenant appears was assignable by its express terms, the covenant should be construed to bar Bereaw from employment during its limited term by any competitor of an assignee of the employment contract and that, as assignee of the contract, appellant was entitled to be free from Bercaw’s competition as an employee of Allied Paper Corporation, a competitor of appellant.
*515However, appellant, in its pleadings, and by the testimony of its president, vehemently denied that it had accepted an assignment of the employment contract.2 Appellant cannot in its pleadings and at trial assert that it had not accepted an assignment of the Bercaw contract (in which case it would not be entitled to claim any benefits under the assignment, see Conservative Life Insurance Company v. National Exchange Bank of Wheeling (1936), 118 W Va 44 (188 SE 755), and then on appeal to this Court claim that it was beneficiary of such an assignment. There remains only this letter written by appellant to Allied-Albany Paper Corporation:
“Allied-Albany Paper Corporation c/o Allied Paper Corporation Prudential Plaza Chicago 1, Illinois

“Bear Sirs:

“This will confirm that in connection with our agreement dated as of December 10,1958, you called *516to our attention letter agreements dated October 21, 1957 entered into by Allied Paper Corporation with. W. R. Bercaw and Ralph Byington, respectively, and the assignment of said agreements by Allied Paper Corporation to you.
“In consideration of the making and consummation of our said agreement, we have undertaken to hold you and Allied Paper Corporation harmless from any liability to either of said persons arising under said agreements from and after December 29, 1958.
“Yours very truly,
“Western Tablet & Stationery Corporation
“By: E. C. Dickerson”
Under this indemnity agreement, there can be no doubt of appellant’s liability to Allied, if Allied were liable to Bercaw under the employment contract. Since, as the circuit judge correctly found, Allied was liable to Bercaw under the employment contract, appellant was in turn liable to Allied under terms of the indemnity agreement.
I do not believe we should consider appellant’s contention that Bercaw may not claim under his employment contract because that contract was intended to effectuate a tas evasion scheme. The issue was not pleaded properly and timely nor was it considered and decided by the circuit judge. See GCR 1963, 118 and 301.
Smith and Adams, JJ., concurred with Souris, J.

 Allied Paper Corporation first assigned the Bereaw contract to its subsidiary, Allied-Albany Paper Corporation. In the course of a business transaction between Allied-Albany and appellant, the following document was executed:
“Assignment of Employment Agreements
“This assignment entered into this 29th day of December, 1958, between Allied-Albany Paper Corporation, a Now York corporation (‘Allied-Albany’), and Western Tablet & Stationery Corporation, a Delaware corporation (‘Western Tablet’).
“Whereas under an agreement dated as of December 10, 1958 (the ‘Agreement’) Western Tablet has purchased from Allied-Albany all of the assets of the Sharon Division and the Mercury Division of Allied-Albany; and
“Whereas, pursuant to the agreement, Western Tablet has by its. letter to Allied-Albany dated December 29, 1958, agreed to hold both Allied-Albany and Allied Paper Corporation harmless from, any liability under two employment agreements entered into as of October 21, 1957, between Allied Paper Corporation and Mr. W. E. Bereaw and Mr. Balph Byington, respectively;
“Now, therefore, in consideration of the making and consummation of the agreement and of said letter dated December 29, 1958, of Western Tablet to Allied-Albany, Allied-Albany hereby assigns to Western Tablet all of its interest in said employment agreements.
“Allied-Albany Paper Corporation
By: Herman C. Bernick”


 From appellant’s answer: “This defendant denies * * * that this defendant in any way assumed or agreed to be bound by said exhibit A [the Bercaw employment contract] * * * but says this defendant contracted with said seller, Allied-Albany Paper Corporation, only to indemnify and save such company and said defendant, Allied Paper Corporation, harmless from any liability arising under said exhibit A.”
From appellant’s president’s testimony:
“Q. When did you first hear about the Bercaw contract with Allied-Albany?
“A. It was at the final dosing. * * *
“Q. And they brought them out, and what did they—what was said to you about them?
“A. They wanted us to take them over; assume them.
“Q. Did you look at the contracts then?
“A. Oh, yes.
“Q. And did you make a decision aljout that at that time?
“A. Yes. Said we would not assume them. * * *
“g * * * yOU inform Mr. Berniek or the attorneys or anyone representing Allied-Albany at that time that the Western Tablet would become a party to that—

“A. No.

“Q. —Agreement?
“A. Absolutely not.
“Q. You simply agreed to hold them harmless from liability?
“A. That’s right.”